CHILTON, J.
If the plaintiff succeed in his action against ■Jemison, as part owner of the steamboat Gen’l Sumter, the ■effect of the judgment is to make him responsible for the whole demand and to 'turn him round upon the other part owners for contribution. The-object, as well as the direct tendency of the testimony of the witness, Massey, was to make the defendant share with him the payment of the demand sued for. He was then directly interested in sustaining the plaintiff’s action, as he thereby lessened his own liability in the proportion as he established Jemison’s interest in the boat. It follows, that being an interested witness, he was incompetent to testify, and was properly rejected by the court. — See Ripley v. Thompson et al., 12 Moore, 55; S. C. 22 Eng. C. L. Rep. 433; Lewis v. Post & Main, 1 Ala. Rep. 65; Macbrain v. Fortune, 3 Camp. Rep. 317; Brown v. Brown, 4 Taunt. 752; Thornton v. Kerr & Hope, 6 Ala. Rep. 823.
The judgment of the County Court must be affirmed.